PER CURIAM.
Whereas the judgment of this court was entered on October 20, 1964 (168 So.2d 583) affirming the summary judgments of the Circuit Court of Dade County, Florida, appealed from in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed June 30, 1965 (178 So.2d 9) and mandate dated September 13, 1965, now lodged in this court, quashed this court’s judgment and remanded the cause for disposition consistent with the said opinion and judgment of the Supreme Court of Florida;
Therefore, It is Ordered that the mandates of this court issued in these causes on November 24, 1964 are withdrawn; the judgment of this court filed October 20, 1964 is vacated, the opinion and judgment of the Supreme Court of Florida is herewith the opinion and judgment of this court, and the said summary judgments of the circuit court appealed from in these causes are reversed for further proceedings consistent with the opinion and judgment of the Supreme Court of Florida; costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 31 F.S.A.).